Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 06/10/2022.
Claims 1, 3-6, and 8-10 are pending and have been examined.
Claims 1, 3-6, and 8-10 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “each of the kana symbol buttons corresponding one-to-one to a Japanese kana symbol indicating each Japanese speech sound”. The limitation is ambiguous because it seems to imply that one symbol indicates each (all) Japanese speech sound. Furthermore, Examiner cannot understand what the meaning of a “Japanese speech sound” is supposed to be. There is no definition in Applicant’s specification that specifically limits what sounds are found within the set of “Japanese speech sound” or whether the sounds are all unique within the set. Examiner requests clarification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1 and 3-5 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use generic placeholders “display unit” an “input unit” coupled with functional language “configured to display” and “configured to receive”, respectively, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 3-5 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: See paragraph 0013 of applicant’s specification.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Response to Arguments
Applicant's arguments filed 12/16/2022 have been fully considered but they are not persuasive.
101 rejection has been withdrawn in view of Applicant’s arguments.
Applicant argues:
The cited references fail to teach or at least suggest “when a vowel-consonant combinations includes plurality of pronunciations . . .”. Meaning, short-spelled words fails to identify books containing desired pronunciations.
Examiner respectfully submits that there is no limitation found in the claim to require that only one pronunciation can exist for a combination of symbols that correspond to sounds. As applicant admits, Maslen teaches vowel-consonant combination that may include “c” with “at” or “ut” to come up with “cat” or “cut”. (Remarks p.11). These terms can be used to search for picture books. It seems that Applicant is arguing that different pronunciations can be included in the search result when searching for “at” sounds such as “cat” which “at” sound is different from “nature” which also includes “at”. Applicant’s argument may be true, however, there is no limitation in the claims that require each symbol combination must only have one sound associated with it.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Waryas et al. (20020116183; “Waryas” hereinafter), further in view of Maslen et al. (US 20070105074; “Maslen” hereinafter), further in view of Vermeulen et al. (US 7720683; “Vermeulen” hereinafter), and further in view of Kida et al. (US 20090225034; “Kida” hereinafter).
As per claim 1, Waryas discloses A book search interface apparatus that sets a search condition for searching for a Japanese picture book or a Japanese children’s book (Waryas [0047: Searching online server for content.]) in which a Japanese kana symbol indicating a desired Japanese speech sound appears, in accordance with the set search condition (Waryas [0036: “The database is electronically searched (block 106) for records containing words that include the problem speech sound to generate a set of records.”]), the book search interface apparatus comprising:
a display unit configured to display a book search screen (Waryas [See figure 2.]); 
and an input unit configured to receive a selection to set the search condition for a Japanese speech sound in accordance with a selection [state of kana symbol buttons] disposed in the book search screen (Waryas [0035: Describing input of sounds and profile information to search records similar to “search condition setting”.]; [0036: Also describes use of user selection similar to symbol buttons.]), [each of the kana symbol buttons] corresponding one-to-one to a Japanese kana symbol indicating each Japanese speech sound (Waryas [0035: “Then a problem speech sound that is desired to be improved upon is selected that is known from a prior diagnosis (block 103).:]), wherein the book search screen includes at least:
an articulation button group in which the [kana symbol buttons are arranged in a two-dimensional table in which each of several articulatory organs are arranged in a first dimension and each of several articulation manners are arranged in a second dimension] (Waryas [0036: Describes speech sound as consisting of “phoneme and a ‘feature’”. . . . “The feature comprises at least one of a place, a manner, and a voicing characteristic.” Where manner and voicing is analogous to articulation manner.]),
and each of the [kana symbol buttons is arranged at a position of a combination of an articulatory organ and an articulation manner in the two-dimensional table;] 
[the combination corresponds to one Japanese speech sound;
the Japanese speech sound is indicated in Japanese kana symbol;
and the Japanese kana symbol corresponds one-to-one to the kana symbol button] (Waryas [0035: Describing input of sounds and profile information to search records similar to “search condition setting”.]; [0036: Also describes use of user selection similar to symbol buttons.]).
Waryas does not explicitly teach state of kana symbol buttons and Japanese syllabary button group.
However, Maslen in an analogous art teaches: state of kana symbol buttons, Japanese syllabary button group, and kana symbol [buttons] is arranged at a position of a combination of an articulatory organ and an articulation manner [in the two-dimensional table] (Maslen [0025-0027: Describing use of a learning tool for pronunciation. The tool illustrated in Maslen is a semicircular electronically displayed device that shows a word and phonetic sound spelling short words that are associate with the learning word. The phonetic sound spelling includes alphabet and phonemes. Examiner analogizes the displayed phonetic sound spelling short words with the Japanese syllabary button group that includes “articulatory organ and Articulation manner” because they are data points regarding specific words.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the various methods of search word input by combining Waryas teaching of searching using phoneme and feature with Maslen teaching of visually selecting short words. The short words can be used to supplement the phonemes and feature search. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a method of searching records using visual manner to retrieve relevant records.
Waryas and Maslen do not teach however, Vermeulen in an analogous art teaches:
kana symbol buttons are arranged in a two-dimensional table in which each of several articulatory organs are arranged in a first dimension and each of several articulation manners are arranged in a second dimension and the combination corresponds to one [Japanese] speech sound; the [Japanese] speech sound is indicated in [Japanese kana] symbol; and the [Japanese kana] symbol corresponds one-to-one to the [kana] symbol button (Vermeulen [See figures 3A-3C where various dimensions are displayed as “Vocabulary”, “Tuning”, “Select pronunciations” “Edit pronunciations”, “Vowels”, “Diphthongs”, etc.]; [cl.12 lns 39-51: Shows an interface with various dimensions such as categories and pronunciations. For example, “Phones from the same category may be grouped together on the same line of the keyboard. For example, "plosives" are on the top left, "nasals" on the top right, and all the vowels are on the second line from the bottom.”]) and state of buttons (Vermeulen [See figure 5 where preferences are illustrated as state of buttons.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the arranging of a user interface to have different sections for articulation manner and articulatory organ values organized and displayed in predetermined locations denoting different dimensions of a display interface. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a method of searching records using interfaces that is easily and quickly recognizable (Vermeulen [cl.2 lns 20-25]).
Waryas, Vermeulen, and Maslen do not teach, however, Kida in an analogous art teaches the various buttons for searching, Japanese kana, Japanese speech sound, and kana keyboard (Kida [See figure 3 where kana keyboard is illustrated.]; [See also 0044-0047 describing kana, katakana, kanji character based keyboard.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of buttons and kana keyboard into the search device of Waryas in view of Maslen and Vermeulen. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with an easy method of selecting search criteria by placing buttons and showing whether the buttons are selected using various languages.

As per claim 3, rejection for claim 1 is incorporated and further Waryas discloses The book search interface apparatus according to claim 2, wherein the articulation button group includes:
an articulatory organ button that collectively controls a selection state of the kana symbol buttons corresponding to speech sounds related to respective articulatory organs; and an articulation manner button that collectively controls a selection state of the kana symbol buttons corresponding to speech sounds related to respective articulation manners (Maslen [0025-0027: Describing use of a learning tool for pronunciation. The tool illustrated in Maslen is a semicircular electronically displayed device that shows a word and phonetic sound spelling short words that are associate with the learning word. The phonetic sound spelling includes alphabet and phonemes. Examiner analogizes the displayed phonetic sound spelling short words with the Japanese syllabary button group that includes “articulatory organ and Articulation manner” because they are data points regarding specific words.]). 
Maslen does not teach the various buttons for searching.
However, the display of buttons and showing state of buttons whether selected or unselected is ubiquitous and obvious in view of the state of the search engine art. Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of buttons and state of button information into the search device of Waryas. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with an easy method of selecting search criteria by placing buttons and showing whether the buttons are selected.

As per claim 4, rejection for claim 1 is incorporated and further Waryas discloses The book search interface apparatus according to claim 1, wherein, 
the book search screen further includes a Japanese syllabary button group in which the kana symbol buttons are arranged in a two-dimensional table in which each of several vowels are arranged in a first dimension and each of several consonants are arranged in a second dimension, each of the kana symbol buttons is arranged according to a combination of a vowel and a consonant corresponding one-to-one to a kana symbol button (Kida [See figure 3 where kana keyboard is illustrated.]; [See also 0044-0047 describing kana, katakana, kanji character based keyboard.]), and
when the selection state of the kana symbol buttons included in at least one button group among the Japanese syllabary button group and the articulation button group has changed, a display of the selection state of the kana symbol buttons that correspond to the same speech sounds as the kana symbol buttons for which the selection state has changed in the other button group, is controlled to change so as to be the same as a display of the selection state of the kana symbol buttons for which the selection state has changed (Maslen [0025-0027: Describing use of a learning tool for pronunciation. The tool illustrated in Maslen is a semicircular electronically displayed device that shows a word and phonetic sound spelling short words that are associate with the learning word. The phonetic sound spelling includes alphabet and phonemes. Examiner analogizes the displayed phonetic sound spelling short words with the speech sound controlled change for the same display of the selection state of kana symbol because they are data points regarding specific words.] and Vermeulen [See figures 3A-3C where various dimensions are displayed as “Vocabulary”, “Tuning”, “Select pronunciations” “Edit pronunciations”, “Vowels”, “Diphthongs”, etc.]; [cl.12 lns 39-51: Shows an interface with various dimensions such as categories and pronunciations. For example, “Phones from the same category may be grouped together on the same line of the keyboard. For example, "plosives" are on the top left, "nasals" on the top right, and all the vowels are on the second line from the bottom.”])).

As per claim 5, rejection for claim 1 is incorporated and further Waryas discloses The book search interface apparatus according to claim 1, wherein the book search screen further includes at least one of the following: a text type setting field that designates a type of text with which the desired speech sound is written in the book; an in-word appearance location setting field that designates a location where the desired speech sound appears in a word appearing in the book; an in-sentence appearance location setting field that designates a location where the desired speech sound appears in a sentence appearing in the book; a word class setting field that designates a word class of a word in which the desired speech sound appears in the book; an appearance number setting field that designates a number of times the desired speech sound appears in the book; a mora number setting field that designates a number of moras in a word in which the desired speech sound appears in the book; a familiarity setting field that designates a familiarity of a word in which the desired speech sound appears in the book; an acquisition age setting field that designates an age of acquisition for a word in which the desired speech sound appears in the book; and a text variation number setting field that designates a number of variations of a word in which the desired speech sound appears in the book (Waryas [0035: Describing input of sounds and profile information to search records similar to “search condition setting”.]; [0036: Also describes use of user selection similar to symbol buttons.]).

As per claim 6, rejection for claim 1 is incorporated and further Waryas discloses A book search method comprising: 
a setting unit setting a search condition for a Japanese speech sound in accordance with a selection [state of kana symbol buttons] disposed in a book search screen (Waryas [0035: Describing input of sounds and profile information to search records similar to “search condition setting”.]; [0036: Also describes use of user selection similar to symbol buttons.]), [each of the kana symbol buttons] corresponding one-to-one to a [kana] symbol indicating a speech sound (Waryas [0035: “Then a problem speech sound that is desired to be improved upon is selected that is known from a prior diagnosis (block 103).:]); and
a searching for a Japanese picture book or a Japanese children’s book (Waryas [0047: Searching online server for content.]) in which a Japanese kana symbol indicating a desired Japanese speech sound appears, in accordance with the set search condition (Waryas [0036: “The database is electronically searched (block 106) for records containing words that include the problem speech sound to generate a set of records.”]),
wherein the book search screen includes at least an articulation button group in which the [kana symbol buttons are arranged in a two-dimensional table in which each of several articulatory organs are arranged in a first dimension and each of several articulation manners are arranged in a second dimension] (Waryas [0036: Describes speech sound as consisting of “phoneme and a ‘feature’”. . . . “The feature comprises at least one of a place, a manner, and a voicing characteristic.” Where manner and voicing is analogous to articulation manner.]),
and each of the [kana symbol buttons is arranged at a position of a combination of an articulatory organ and an articulation manner in the two-dimensional table;] 
[the combination corresponds to one Japanese speech sound; the Japanese speech sound is indicated in Japanese kana symbol; and the Japanese kana symbol corresponds one-to-one to the kana symbol button] (Waryas [0035: Describing input of sounds and profile information to search records similar to “search condition setting”.]; [0036: Also describes use of user selection similar to symbol buttons.]).
Waryas does not explicitly teach state of kana symbol buttons and Japanese syllabary button group.
However, Maslen in an analogous art teaches: [kana symbol buttons] is arranged at a position of a combination of an articulatory organ and an articulation manner [in the two-dimensional table ](Maslen [0025-0027: Describing use of a learning tool for pronunciation. The tool illustrated in Maslen is a semicircular electronically displayed device that shows a word and phonetic sound spelling short words that are associate with the learning word. The phonetic sound spelling includes alphabet and phonemes. Examiner analogizes the displayed phonetic sound spelling short words with the Japanese syllabary button group that includes “articulatory organ and Articulation manner” because they are data points regarding specific words.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the various methods of search word input by combining Waryas teaching of searching using phoneme and feature with Maslen teaching of visually selecting short words. The short words can be used to supplement the phonemes and feature search. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a method of searching records using visual manner to retrieve relevant records.
Waryas and Maslen do not teach however, Vermeulen in an analogous art teaches:
kana symbol buttons are arranged in a two-dimensional table in which each of several articulatory organs are arranged in a first dimension and each of several articulation manners are arranged in a second dimension, and the combination corresponds to one [Japanese] speech sound; the [Japanese] speech sound is indicated in [Japanese] kana symbol; and the [Japanese] kana symbol corresponds one-to-one to the kana symbol button (Vermeulen [See figures 3A-3C where various dimensions are displayed as “Vocabulary”, “Tuning”, “Select pronunciations” “Edit pronunciations”, “Vowels”, “Diphthongs”, etc.]; [cl.12 lns 39-51: Shows an interface with various dimensions such as categories and pronunciations. For example, “Phones from the same category may be grouped together on the same line of the keyboard. For example, "plosives" are on the top left, "nasals" on the top right, and all the vowels are on the second line from the bottom.”]) and state of [kana] symbol buttons (Vermeulen [See figure 5 where preferences are illustrated as state of buttons.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the arranging of a user interface to have different sections for articulation manner and articulatory organ values organized and displayed in predetermined locations denoting different dimensions of a display interface. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a method of searching records using interfaces that is easily and quickly recognizable (Vermeulen [cl.2 lns 20-25]).
Waryas, Vermeulen, and Maslen do not teach, however, Kida in an analogous art teaches the various buttons for searching, Japanese kana, Japanese speech sound, and kana keyboard (Kida [See figure 3 where kana keyboard is illustrated.]; [See also 0044-0047 describing kana, katakana, kanji character based keyboard.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of buttons and kana keyboard into the search device of Waryas in view of Maslen and Vermeulen. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with an easy method of selecting search criteria by placing buttons and showing whether the buttons are selected using various languages.

Claims 8-9 are rejected similarly to claims 4-5, respectively. Methods are disclosed in Waryas in claim 17.

As per claim 10, rejection for claim 1 is incorporated and further Waryas discloses A non-transitory computer-readable recording medium on which a program recorded thereon for causing a computer to function as the book search interface apparatus according to claim 1 (See rejection for claim 1 and also Waryas [0019]).

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kia et al. (US 20090225034) – Teaches visualization of Japanese language keyboard and functionalities.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 07/29/2022
/TAELOR KIM/
Primary Examiner, Art Unit 2156